Citation Nr: 1507829	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an bilateral leg disability, to include restless leg syndrome.

2.  Entitlement to service connection for a right leg scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1974 to July 1977.   

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Regarding the claim for service connection for a bilateral leg disability, the Board notes that the Veteran submitted a statement in March 2012, where he stated that there was a misunderstanding regarding his case.  He went on to state that the "correct medical leg condition today is known as 'restless leg syndrome.'  This I had since US Marine Corps Boot Camp."  The RO construed the Veteran's March 2012 statement as a new claim for service connection for restless leg syndrome, which they subsequently denied in a July 2013 rating decision.  The Veteran submitted a letter in July 2012, where he stated that he never claimed to have bilateral shin splints, and "since September 1974 my medical complaint has been and always is I had and still have pain with both my knees and behind my knees.  Today this is medically called restless leg syndrome."  Despite the RO having erroneously construed the March 2012 statement as a new claim, the Board finds that the Veteran's claim for restless leg syndrome is part of his current claim on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue on appeal as stated on the title page. 

The Board also notes that service connection for a leg condition was denied in an unappealed June 1978 rating decision.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  However, as the RO indicated in the November 2009 Statement of the Case (SOC), new and relevant service treatment records, which were available at the time of the prior decision and could have been obtained, were received in April 2008.  The RO reopened the Veteran's claim based on these records.  By regulation, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  38 C.F.R. § 3.156(c).  The Board will therefore proceed with the claim for entitlement to service connection for a bilateral leg disability on the merits, as opposed to a petition to reopen the claim based on new and material evidence.
 
In his substantive appeal in December 2009, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in September 2011, the Veteran withdrew his request for a hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

The Board has reviewed the Veteran's paper claims file as well as the electronic records in the Veterans Benefits Management System (VBMS) and in the Virtual VA system to ensure consideration of the totality of the evidence.

The issue of service connection for a bilateral leg disability, to include restless leg syndrome, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right lower leg scar was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a right leg scar have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).   As the Board is granting the full benefit sought on appeal, no additional discussion of the duty to notify and assist is necessary.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends that service connection is warranted for his right leg scar.  He contends that while in boot camp in 1974, he fell and his right leg was pierced by a sharp piece of wood during night training.  He stated that he was treated by a medic in the field, and was placed on bed rest for back pain for four days.

The Veteran's service treatment records disclose no complaints, treatment, or diagnosis of a right leg scar or injury from a sharp piece of wood.  The May 1977 separation Report of Medical Examination noted that the Veteran had identifying body marks, scars, tattoos, but did not provide any specific information in the notes section of the report.  However, the Veteran's December 1978 Report of Medical Examination for enlistment in the United States Army Reserve indicated a scar on the Veteran's lower right leg.  

A January 2010 VA examiner diagnosed the Veteran with status post laceration of the right shin with normal healed scar, right shin.  He opined that the Veteran's condition occurred on active duty and was a result of military service.

After a review of the evidence, the Board finds that service connection for a right leg scar is warranted.  As stated above, the Veteran was diagnosed with status post laceration of the right shin with normal healed scar, right shin, during the January 2010 VA examination.

Further, the Veteran is competent to report that he suffered an injury to his right leg when he was in service.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, there is no basis in the record to question the credibility of his statements.  The December 1978 Report of Medical Examination for enlistment in the United States Army Reserve, conducted the year after separation, supports the Veteran's contentions of having suffered a scar to the right leg during service.  The January 2010 VA examiner opined that the Veteran's right leg scar was the result of his military service.  The probative evidence of record demonstrates that the Veteran's current right leg scar was incurred in service.  As such, the Board concludes that service connection for a right leg scar is warranted.


ORDER

Service connection for a right leg scar is granted.





REMAND

Regarding the Veteran's claim for service connection for a bilateral leg disability, additional medical findings are needed, necessitating a remand of this issue.  The Veteran was last afforded a VA examination in January 2010.  The VA examiner found that there was no diagnosis because there was no pathology to render a diagnosis.  He went on further to state that there was no pathology for shin splints, and that bilateral tibia pain of questionable etiology subsided during active duty and was not a chronic condition.  In his rationale, the examiner partly relied on the Veteran's December 1978 re-enlistment examination's lack of findings of foot or leg pain.  However, the examiner failed to address the December 1978 Report of Medical History, in which the Veteran checked "don't know" when asked if he had or ever had cramps in his legs.  The examiner also failed to consider VA treatment records from July 1977, where the Veteran sought treatment for continuing pain behind his knees.  Accordingly, the Board finds the opinion to be inadequate and that the Veteran should be afforded a new VA examination which addresses whether he has a bilateral leg disability, including his claimed restless leg syndrome, that is related to service.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to ascertain the existence and etiology of his claimed bilateral leg disability, to include restless leg syndrome.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All indicated tests and studies must be conducted.  Upon a review of the record and examination of the record, the examiner should answer the following:

a)  The examiner should identify any current bilateral leg disability, to include restless leg syndrome.  

b)  The examiner should then opine whether is at least as likely as not (i.e., probability of 50 percent), that any diagnosed bilateral leg disability, to include restless leg syndrome, is related to the Veteran's military service, including his treatment for leg and knee pain during service.

The examiner must provide a complete rationale with an explanation for any opinions given.  It is important that the examiner cite to specific medical evidence and discuss the Veteran's complete medical history. 

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with an SSOC  and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


